UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7828



CHARLES WILLIAM EVANS,

                                            Plaintiff - Appellant,

          versus

NORTH CAROLINA DEPARTMENT OF CORRECTION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-96-696-5-F)


Submitted:   March 13, 1997                 Decided:   June 5, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Evans
v. North Carolina Dep't of Correction, No. CA-96-696-5-F (E.D.N.C.

Nov. 12, 1996). We deny Appellant's motion to continue the case in

light of his prison grievance and his request for this court to ob-

tain certain records on his behalf. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2